IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS

LAREDO DIVISION
UNITED STATES OF AMERICA §
§
VS. §
§ 5:19-MJ-2032
Luis MORALES-Melendez §

AFFIDAVIT FOR MATERIAL WITNESS

BEFORE ME, the undersigned authority, personally came and appeared the undersigned Agent, who
being first duly sworn, deposed, and said:

Testimony of the following person(s) is material in criminal proceedings against the defendant(s) named
above. Designation and detention as material witnesses under 18 U.S.C. Section 3144 is requested for:

Angel Rodrigo CARCHI-Morocho (Ecuador)

 

 

Jairo Duvai ZUMBA-Galarza (Ecuador)

 

 

Wilfri ACOSTA-Morillo (Dominican Republic)

 

 

 

 

 

These material witness(es) are citizen(s) of Dominican Republic and Ecuador | and have admitted belonging
to a class of aliens who are deportable, and to being illegally within the United States. Should they be
released and returned to their native country, they will likely not be subject to be subpoenaed to the
United States. Thus, it would be impracticable to secure their presence at such time as the case is called
for trial so we request they be held as material witnesses.

Agent Signature:
Printed Name and Title: idan Pefreds HS! Special Agent

It is ORDERED that each of the above material witnesses this day brought before me, be committed to
the custody of the United States Marshal’s Service on a $25,000 cash or surety bond, pending

disposition of the above captioned case, at which time the United States Marshal’s Service shall release
each witness from custody upon notice and request from the United States Attorney’s Office, Southern
District of Texas, Laredo Division. Service of a United States Department of Justice Form OBD-3
(“Fact Witness Voucher”) from the United States Attorney’s Office in Laredo, Texas, to the United
States Marshal’s Service office in Laredo, Texas, regarding each material witness to be released shal]
satisfy such notice and request.

 

 

ene —

 

U.S. Magistrate Judge Diana Song-Quiroga

Form revised 8/26/2016
